Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
responsive to obtaining the indication, determining an initial flight path between a current location of the aircraft and the target destination, wherein the initial flight path includes a series of waypoints for guiding navigation of the aircraft along the initial flight path;
modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path, wherein the revised flight path includes one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids one or more obstacles positioned along the initial flight path, and wherein the one or more obstacles have an elevation that exceeds an adjustable threshold elevation that depends on the initial flight path;
See MPEP 2106.04(a)(2) III
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
obtaining, at a computing system, an indication of a target destination for an aircraft;
based on the initial flight path, obtaining, by the computing system, terrain information that represents elevations of obstacles along the initial flight path;
providing, by the computing system, the revised flight path to a navigation system of the aircraft.
These steps are recited at a high level of generality (i.e. as a general means of receiving and sending information), and amounts to mere data manipulation, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g)
These judicial exceptions are not integrated into a practical application. See MPEP 2106.04(d)



Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Claims 2-16 are rejected on the basis that they recite further limitations that are directed to the abstract process of claim 1, implementing additional mental process steps or nonfunctional limitations to the generic computer components constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 

Claims 17 & 20 are directed to a system and a non-transitory computer-readable medium encompassed in scope by the previously rejected claim 1 and are rejected using the same rationale.

Claims 18-19 are rejected on the basis that they recite further limitations that are directed to the abstract process of claim 17, implementing additional mental process steps or nonfunctional limitations to the generic computer components constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 13, 15, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCusker; Patrick D. (US 8073578 B1).
Regarding claim 1, McCusker teaches:
A method for flight navigation path determination comprising: obtaining, at a computing system, an indication of a target destination for an aircraft; responsive to obtaining the indication, determining an initial flight path between a current location of the aircraft and the target destination, wherein the initial flight path includes a series of waypoints for guiding navigation of the aircraft along the initial flight path; (Abstract: "A method of creating and modifying a flight plan using a cursor control device and a display to represent the flight plan in the context of terrain. The method includes inserting waypoints, including origin and destination waypoints")
based on the initial flight path, obtaining, by the computing system, terrain information that represents elevations of obstacles along the initial flight path; (Abstract: "The flight plan is drawn in the context of terrain on a display where conflicts between the flight plan and terrain are indicated.")
modifying, by the computing system using the terrain information, the initial flight path to generate a revised flight path, wherein the revised flight path includes one or more modifications to the series of waypoints of the initial flight path such that navigation of the revised flight path avoids one or more obstacles positioned along the initial flight path, and wherein the one or more obstacles have an elevation that exceeds an adjustable threshold elevation that depends on the initial flight path; (Abstract: "Selected elements of the flight plan are selected with a cursor control device and the selected elements are dragged to new positions on the display until terrain conflicts are eliminated, thus generating a modified flight plan." Further Paragraph 17: "FIG. 5 shows a top-down view of the approach path and the location where terrain penetrates the OCS [Obstacle Clearance Surface]")
and providing, by the computing system, the revised flight path to a navigation system of the aircraft. (Abstract: "Finally, the modified flight plan is activated using the FMS [flight management system]")

Regarding claim 4, McCusker teaches the method of claim 1 and further teaches:
wherein the terrain information includes one or more digital elevation models arranged in a grid, wherein each cell of the grid represents a particular location and indicates respective elevations for one or more obstacles in the particular location.  (A digital elevation model arranged in a grid can be seen in Figure 22)



claim 6, McCusker teaches the method of claim 1 and further teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: modifying the initial flight path to generate the revised flight path during navigation of the aircraft along the initial flight path.  (Col 6 Lines 25-28: "The present invention allows the pilot to generate a curved-approach around threatening terrain on a just-in-time basis (e.g., prior to reaching the final approach")

Regarding claim 13, McCusker teaches the method of claim 1 and further teaches:
wherein modifying the initial flight path to generate the revised flight path is further based on an engine type of the aircraft.  (Claim 8: "FMS uses aircraft performance data to limit shape of the resulting curved flight segment to prohibit flight paths which are beyond the capabilities of the aircraft.")

Regarding claim 15, McCusker teaches the method of claim 1 and further teaches:
further comprising: responsive to obtaining the terrain information, identifying a particular obstacle having an elevation that interferes with navigation of the initial flight path; and based on identifying the particular obstacle, providing an indication that represents the particular obstacle via the navigation system of the aircraft. (Col 4 Lines 24-26: "The flight plan is drawn in the context of terrain on a display where conflicts between the flight plan and terrain are indicated.")

Regarding claim 17, it is rejected on the basis that it is directed to a system operative to perform the method of claim 1 and is rejected using the same rationale.

claim 19, McCusker teaches the method of claim 17 and further teaches:
wherein modifying, using the terrain information, the initial flight path to generate the revised flight path comprises: modifying a lateral path of the initial flight path to generate the revised flight path.  (Figure 10, a top-down view, clearly indicates a lateral modification to the initial flight path.)

Regarding claim 20, it is rejected on the basis that it is directed to a non-transitory computer-readable medium operative to perform the method of claim 1 and is rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker.
Regarding claim 2, McCusker teaches the method of claim 1 and further teaches:
wherein obtaining the indication of the target destination for the aircraft comprises: obtaining the indication of the target destination for the aircraft prior to the aircraft initiating flight; and wherein determining the initial flight path between the current location of the aircraft and the target destination comprises: determining the initial flight path prior to the aircraft initiating flight. (It is obvious in view of McCusker to create and modify a flight plan prior to take off as McCusker discloses in Col 6 Lines 25-28 performing such a method during flight which is significantly more complex, the method would perform equally well prior to take off and is thus simply a matter of design choice seeing as the instant application discloses calculation both before and during. Furthermore, creating and modifying a flight plan before flight is not only well-understood, routine, and conventional, it is a legal requirement before departure.)

Regarding claim 3, McCusker teaches the method of claim 2 and further teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: modifying the initial flight path to generate the revised flight path prior to the aircraft initiating flight. (This is further an obvious limitation in view of McCusker, see the rejection of claim 2.)



claim 5, McCusker teaches the method of claim 4 and further teaches:
wherein the grid only represents obstacles with respective elevations that exceed a predefined elevation above ground level and wherein the adjustable threshold elevation depends on a set of elevations associated with navigation of the initial flight path. (Col 6 Lines 39-45: "Referring now to FIG. 9, a top-down, two-dimensional flight plan map is illustrated, with the flight plan conflicting with the terrain. A flight plan has been created to traverse around a terrain feature. In this example, terrain less than 1,000 ft MSL is not shown. The flight plan has an intended aircraft altitude at 2,000 ft MSL. So, the flight plan in its current form conflicts with the terrain")

Regarding claim 7, McCusker teaches the method of claim 6 and further teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: detecting that the aircraft is navigating towards a particular waypoint in the series of waypoints of the initial flight path; responsive to detecting that the aircraft is navigating towards the particular waypoint, performing an analysis of a terrain between the particular waypoint and at least one subsequent waypoint in the series of waypoints of the initial flight path; based on the analysis of the terrain, identifying one or more obstacles with respective elevations that interfere with navigation of the aircraft between the particular waypoint and the at least one subsequent waypoint; and modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the one or more obstacles.  (There is no characteristic disclosed to distinguish "a particular waypoint" from any of the other waypoints; accordingly, the claim is interpreted to correspond to a system that analyzes the elevation between any two waypoints of an initial flight path and modifies that flight path during navigation. Such a system is taught by McCusker as detailed in the See MPEP 2144.04 III)

Regarding claim 8, McCusker teaches the method of claim 7 and further teaches:
wherein modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the one or more obstacles comprises: modifying the particular waypoint and the at least one subsequent waypoint such that navigation of the aircraft occurs at a different elevation between the particular waypoint and the at least one subsequent waypoint. (As seen in Figure 12, the initial flight path (solid line) is modified such that the new flight path (dotted line) is navigated over a different elevation.)

Regarding claim 9, McCusker teaches the method of claim 7 and further teaches:
wherein modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the one or more obstacles comprises: modifying a location of one or both of the particular waypoint and the at least one subsequent waypoint such that navigation of the aircraft between the particular waypoint and the at least one subsequent waypoint extends over an area without the one or more obstacles.  (As seen in Figure 12, the initial flight path (solid line) is modified such that the new flight path (dotted line) is navigated around the obstacle.)



Claims 10-12, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCusker in view of Nathan; Visvanathan Thanigai et al (US 20210020049 A1).
Regarding claim 10, McCusker teaches the method of claim 1, McCusker does not explicitly teach:
wherein modifying the initial flight path to generate the revised flight path comprises: obtaining expected weather conditions for one or more areas between the current location of the aircraft and the target destination, wherein the expected weather conditions correspond to a range of time when the aircraft is estimated to navigate the one or more areas during navigation between the current location of the aircraft and the target destination; identifying an unfavorable expected weather conditions for a particular area of the one or more areas between the current location of the aircraft and the target destination; and modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the particular area. 
However, in the same field of endeavor, Nathan teaches:
wherein modifying the initial flight path to generate the revised flight path comprises: obtaining expected weather conditions for one or more areas between the current location of the aircraft and the target destination, wherein the expected weather conditions correspond to a range of time when the aircraft is estimated to navigate the one or more areas during navigation between the current location of the aircraft and the target destination; identifying an unfavorable expected weather conditions for a particular area of the one or more areas between the current location of the aircraft and the target destination; and modifying the initial flight path to generate the revised flight path such that navigation of the revised flight path avoids the particular area. (Paragraph 22: "a method that finds an alternate flight path around a zone of avoidance, which may represent a weather hazard zone" Further Paragraph 30: "The one or more ground facilities 120 may include a database 122 storing data of one or more zones of avoidance, such as data of...weather forecasts, and real-time weather. The data may be usable by the one or more ground facilities 120 or by the aircraft 210 to compute an alternate flight path")

McCusker and Nathan are analogous art because they both generally relate to the generation and modification of flight plans.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the teachings of McCusker with those of Nathan to arrive at a system best suited to find “an alternate path that is both safe and economical” when navigating an aircraft. (Nathan: Paragraph 3)

Regarding claim 11, McCusker teaches the method of claim 1, McCusker does not explicitly teach:
wherein providing the revised flight path to the navigation system of the aircraft comprises: providing an alert that represents one or more modifications to the initial flight path along with the revised flight path. 
However, in the same field of endeavor, Nathan teaches:
wherein providing the revised flight path to the navigation system of the aircraft comprises: providing an alert that represents one or more modifications to the initial flight path along with the revised flight path.  (Paragraph 79: "while selection of the optimal alternate flight path may be performed automatically, as discussed above, it is also possible for the selection to be performed manually. In this case, the candidate alternate flight paths that are constructed may be presented to the pilot (e.g., displayed on a display in the aircraft) for selection." The presentation of the alternate flight plan to the pilot is interpreted to correspond to an alert representing modifications to a flight plan.)

Regarding claim 12, McCusker teaches the method of claim 1, McCusker does not explicitly teach:
further comprising: providing the revised flight path to an air traffic controller.
However, in the same field of endeavor, Nathan teaches:
further comprising: providing the revised flight path to an air traffic controller. (Paragraph 33: "The aircraft 210 may send the alternate flight path 232 to the air traffic controller")

Regarding claim 14, McCusker teaches the method of claim 1, McCusker does not explicitly teach:
wherein providing the revised flight path to the navigation system of the aircraft comprises: causing the navigation system of the aircraft to display a visual representation that depicts respective differences between the initial flight path and the revised flight path.  
However, in the same field of endeavor, Nathan teaches:
wherein providing the revised flight path to the navigation system of the aircraft comprises: causing the navigation system of the aircraft to display a visual representation that depicts respective differences between the initial flight path and the revised flight path. (Paragraph 75: "the selected optimal alternate flight path may be displayed to the pilot on display 212")



claim 18, McCusker teaches the method of claim 17, McCusker does not explicitly teach:
wherein modifying, using the terrain information, the initial flight path to generate the revised flight path comprises: modifying a vertical path of the initial flight path to generate the revised flight path.  
However, in the same field of endeavor, Nathan teaches:
wherein modifying, using the terrain information, the initial flight path to generate the revised flight path comprises: modifying a vertical path of the initial flight path to generate the revised flight path. (Paragraph 74: "accounting for any climb distance if the alternate flight path was computed for a cross section that is higher or lower than the current altitude of the aircraft.")

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/E.W.V./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662